Citation Nr: 0939587	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  99-20 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for painful legs.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a 
psychophysiological cardiovascular reaction (claimed as a 
nervous condition), to include as being secondary to the 
appellant's service-connected left eye disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from November 1951 to 
November 1953.  He also had service in the US Army Reserves 
from 1957 to 1986, when he was transferred to the Army 
Reserve Retired Rolls.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1998 and February 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
The record reflects that the claim has been remanded to the 
RO and the Appeals Management Center (AMC), in Washington, 
DC, on three separate occasions.  Those remands occurred in 
June 2001, September 2004, and November 2006.  

Upon reviewing the development that has occurred since 
November 2006, the Board finds there has been substantial 
compliance with the November 2006 remand instructions.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims, hereinafter the Court, has recently noted 
that "only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  The 
RO/AMC was tasked by the Board to obtain the appellant's US 
Army Reserve records from the appropriate holding facility in 
order to determine when the appellant was performing his 
military duties.  Those records have been obtained and have 
been included in the claims folder for review.  It is also 
noted that in the September 2004, the Board asked that the 
appellant undergo various medical examinations in order to 
determine whether the claimed disorders began in or were the 
result of his military service.  Those examinations were 
conducted and they also have been included in the claims 
folder for review.  The results were then returned to the AMC 
and the AMC issued a Supplemental Statement of the Case 
(SSOC) after reviewing the results of the information 
obtained.  Based on the foregoing, the Board finds that the 
AMC substantially complied with the mandates of the Board's 
most recent Remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (finding that a remand by the Board 
confers on the appellant the right to compliance with the 
remand orders).  Therefore, in light of the foregoing, the 
Board will proceed to review and decide the claim based on 
the evidence that is of record consistent with 38 C.F.R. § 
3.655 (2009).

It is further noted that with respect to the issues involving 
a heart disorder and bilateral hearing loss, originally these 
two issues were phrased, not only by the RO but also 
previously by the Board, as claims involving "new and 
material evidence".  As a result of the most previous 
Board's Remand, the appellant's complete service records have 
finally been obtained and included in the claims folder.  Per 
38 C.F.R. § 3.156(c) (2009), ". . . any time after VA issues 
a decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim."  
In other words, if relevant official service department 
records are received, the claim will not be considered as one 
to reopen but will instead be reconsidered on a de novo 
basis.  

In this instance, the appellant had contended that both 
disabilities began while he was performing reserve duties.  
Yet, service connection had been denied, in large part, 
because verification of the appellant's US Army Reserve duty 
had not occurred.  As such, the service records showing the 
appellant's actual reserve service dates/times were a 
prerequisite in determining whether each of the appellant's 
claims had merit.  Because those relevant service department 
records have now been obtained, both of these issues must be 
reconsidered on a de novo basis in accordance with 38 C.F.R. 
§ 3.156(c) (2009).  Thus, these issues have been 
recharacterized as shown on the front page of this action.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2009), this case has been 
advanced on the Board's docket for good cause shown.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted on the front page of this action, the appellant has 
come before the VA claiming that his various disabilities are 
the result of his military service, or, alternatively in the 
case of the psychiatric disorder, that it is secondary to his 
service connected left eye disability.  The RO has denied the 
appellant's request for benefits and he has appealed to the 
Board for review.  

With respect to the appellant's claim involving bilateral 
hearing loss and a heart disorder, as a result of the claims 
being reconsidered on a de novo basis, the VA has a duty to 
obtain a medical examination or opinion when such examination 
or opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  In this instance, none of 
the medical evidence of record has provided an opinion as to 
whether the claimed disorders began in or were caused by or 
the result of the appellant's military service.  A thorough 
and contemporaneous medical examination that takes into 
account the records of prior medical treatment (the complete 
claims folder) so that the opinion as to the etiology of any 
disabilities diagnosed will be a fully informed one should be 
accomplished.

Additionally, it is noted that in April 2003, the appellant 
underwent a Board-directed general medical examination.  The 
examiner concluded that the appellant was suffering from 
bronchial asthma and osteoarthritis of the legs.  
Unfortunately, the examiner did not proffer an opinion as to 
whether either condition was due to or caused by or the 
result of the appellant's military service.  While the 
examiner discussed the appellant's history, the examiner did 
not discuss the appellant's assertions that the two 
conditions were somehow related to service.  The Board 
believes that such an examination is inadequate and would not 
withstand judicial scrutiny based on the Court's 
pronouncements in Miller v. West, 11 Vet. App. 345 (1998), 
Gabrielson v. Brown, 7 Vet. App. 36 (1994), and Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Hence, it is the 
determination of the Board that the appellant should once 
again be examined and another, more complete, opinion 
obtained.

The appellant also underwent a VA psychiatric examination in 
April 2003.  After completing the examination, the examiner 
specifically wrote that the appellant's depressive disorder 
was not caused by or the result of his service-connected left 
eye disability.  It is noted that the doctor did not diagnose 
the appellant as suffering from a "psychophysiological 
cardiovascular reaction".  Moreover, the doctor did not, 
unfortunately, provide an opinion with respect to whether the 
psychiatric disorder was directly due to the appellant's 
military service.  The Board believes that such an 
examination is inadequate and would not withstand judicial 
scrutiny based on the Court's pronouncements in Miller v. 
West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. 
App. 36 (1994), and Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Hence, it is the determination of the Board that the 
appellant should once again undergo a psychiatric examination 
so that a more complete and definitive opinion may be 
obtained.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The AMC/RO should arrange for 
appropriate VA examinations of the 
disabilities that are currently on 
appeal, i.e., heart disability, bilateral 
hearing loss, leg pains, psychiatric 
disability and asthma.  The claims folder 
must be made available and reviewed by 
the examiner(s).  All necessary tests 
should be performed.  

After reviewing the file and physically 
examining the appellant, each examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
found disability is related to or was 
caused by or aggravated by the 
appellant's service in the US Army or the 
US Army Reserves.  It would be helpful if 
the examiner would use the following 
language, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

As to the disability of the heart, the 
examiner should specifically discuss 
whether the treatment the appellant 
originally received in November 1968 at 
the Damas Hospital, Ponce, Puerto Rico, 
was a precursor or predrome of a heart 
disorder from which the appellant now 
suffers therefrom.  As to the psychiatric 
examination, the examiner should 
specifically discuss whether any found 
psychiatric disorder, to include a 
depressive disorder, is related to or was 
caused by his military service.  

The results proffered by each examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  All findings and 
conclusions should be set forth in a 
legible report.  

2.  Then readjudicate the appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

